DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 15/911,184. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Mar 24, 2021 has been entered.
 

Status of Claims
Claim(s) 1-18 and 20-21 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Mar 24, 2021 has been entered. Applicant’s Remarks filed on Mar 24, 2021 have been considered.
Applicant's Arguments, filed on Mar 24, 2021, towards the previous prior art rejections on Page(s) 9-15 have been fully considered. The examiner has modified the rejections for clarity and has added annotated figures to the rejections in an effort to better describe how the prior art is being interpreted.


Information Disclosure Statement
	The information disclosure statement(s) filed Oct 23, 2020 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-12, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antfolk et al (Label-free single-cell separation and imaging of cancer cells using an integrated microfluidic system, Nature Scientific Reports, 2017, previously of record) in view of Guldiken et al (Sheathless Size Based Acoustic Particle Separation, Sensors, 2012, previously of record).

Regarding Claim 1, Antfolk teaches device for separating biological entities from a sample fluid (see Antfolk: “integrated system is presented that efficiently eliminates this risk by integrating label-free separation with single cell arraying of the target cell population”, Abstract), the device comprising:
a substrate including
a linear channel having a first end and a second end (see Antfolk: Fig 1-2, Page 3-4; annotated Figure below)
a first inlet connected to said linear channel at said first end for introducing a buffer fluid into said linear channel (see Antfolk: Fig 1-2, Page 3-4; annotated Figure below)
a first outlet connected to said linear channel at said second end (see Antfolk: Fig 1-2, Page 3-4; annotated Figure below)
a second inlet connected to said linear channel at said first end through a first pair of side channels for introducing said sample fluid into said linear channel (see Antfolk: Fig 1-2, Page 3-4; annotated Figure below)
a second outlet connected to said linear channel at said second end through a second pair of side channels (see Antfolk: Fig 1-2, Page 3-4; annotated Figure below); 
a means for generating ultrasound mode in said sample and buffer fluids between two side walls of said linear channel to separate biological entities by size (see Anftolk: Fig 1-2, Page 3-4; “pre-alignment zone was actuated using 5 MHz and 34 V and the separation and concentration zones were actuated using 2.08 MHz and varying voltages. The actuation was performed using piezoceramic transducers”, Page 9, third paragraph)
wherein said linear channel has a first section abutting said first end and a second section abutting said second end (see Antfolk: Fig 1-2, Page 3-4; annotated Figure below);

    PNG
    media_image1.png
    296
    772
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    267
    858
    media_image2.png
    Greyscale
wherein said first section has a first constant width and a second section with a second constant width (see Antfolk: Fig 1-2, Page 3-4; annotated Figures below);
Antfolk does not explicitly teach the ultrasound mode being generated in the form of a standing wave. 
However, Guldiken teaches the analogous art of a microfluidic platform for sheathless particle separation using standing surface acoustic waves (see Guldiken: Abstract). Guldiken further teaches two identical interdigitated transducers (IDTs) fabricated on a piezoelectric substrate, which, when stimulated with RF signals of equal amplitude, generate two series of surface acoustic waves that propagate in opposite directions toward the particle solution inside the microchannel, the interference of the two surface acoustic waves forming a standing surface acoustic wave that generates a periodic distribution of pressure nodes and anti-nodes inside the microchannel (see Guldiken: Page 907, final paragraph), resulting in the particles moving towards the pressure nodes. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the ultrasound mode of Antfolk to be a standing wave by use of two identical interdigitated transducers fabricated on a piezoelectric substrate as in Guldiken (see Guldiken: Page 907, final paragraph), because Guldiken teaches that this results in the particles moving towards the pressure nodes. 

Modified Antfolk does not explicitly teach:
wherein said first channel width is a first integer multiple of one-half wavelength of said standing wave, and said second channel width is a second integer multiple of one-half wavelength of said standing wave; 
wherein said first integer is larger than said second integer.
However, Guldiken teaches the analogous art of a microfluidic platform for sheathless particle separation using standing surface acoustic waves (see Guldiken: Abstract). Guldiken further suggests that the width of the microchannel can be chosen to be a multiple of a half wavelength in order to create a specific amount of pressure nodes within the channel, specifically saying that a width of a half wavelength results in one pressure node within the channel while a width of one wavelength results in two off-center pressure nodes within the channel (see Guldiken: Page 907, final paragraph). Thus, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to make the widths integer multiples of one-half wavelengths that would result in the desired amount of pressure nodes.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the first and second channel widths of modified Antfolk to be integer multiples of half wavelengths, such as 2 and 1, to create 2 off-center nodes followed by one centered node (i.e. corresponding to a wavelength and a half wavelength, respectively) as taught by Guldiken (see Guldiken: Page 907, final paragraph), because Guldiken teaches that this would create a specific amount of pressure nodes within the channel. The combination of modified Antfolk with Guldiken would thus result in the first integer (2) being larger than the second integer (1).
Note: Claim(s) 1-17 contain a large amount of functional language (i.e. “for introducing…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	
	
	

    PNG
    media_image1.png
    296
    772
    media_image1.png
    Greyscale
Regarding Claim 2, modified Antfolk teaches all the limitations as applied to Claim 1 and further teaches wherein said linear channel has a transition section connecting said first section to said second section (see Antfolk: Fig 2, Page 3-4; annotated Figure below).


Regarding Claim 3, modified Antfolk teaches all the limitations as applied to Claim 1. Modified Antfolk teaches the structure in the instant claim of “said linear channel, said first inlet, said second inlet, said first outlet, said second outlet, said first pair of side channels, and said second pair of side channels” (see Claim 1).
Modified Antfolk does not teach the structure being recessed into said substrate from a first surface of said substrate. 
 However, Guldiken teaches the analogous art of a microfluidic platform for sheathless particle separation using standing surface acoustic waves (see Guldiken: Abstract). Guldiken further teaches a method for forming the chip by using PDMS to form the channels and outlets into a PDMS substrate (i.e. recessed) followed by attaching a portion to close off the channels (i.e. a cover) (see Guldiken: Fig 5, Page 911; Page 913, first paragraph). Furthermore, PDMS molding is a known method in the art for achieving this structure.
It would have been obvious to one skilled in the art before the filing date of the invention to utilize PDMS molding as described by Guldiken (see Guldiken: Fig 5, Page 911; Page 913, first paragraph) as it is a known method in the art to form the recited structure on a surface of a substrate and to form channels by using a cover.
Regarding Claim 4, modified Antfolk teaches all the limitations as applied to Claim 3 and further teaches wherein a cover is attached to said first surface to form a first wall of said linear channel, and wherein clearances in said cover align with said first inlet, said second inlet, said first outlet, and said second outlet, respectively (see reasoning of Claim 3: modification of structure of modified Antfolk with PDMS molding of Guldiken; Guldiken: Fig 5, Page 911; Page 913, first paragraph).

Regarding Claim 5, modified Antfolk teaches all the limitations as applied to Claim 1 and further teaches wherein said ultrasound is generated by vibrations produced by a piezoelectric transducer attached to said substrate (see reasoning of Claim 1: modification of ultrasound mode of Antfolk with piezoelectric substrate of Guldiken; Guldiken: Page 907, final paragraph).

Regarding Claim 6, modified Antfolk teaches all the limitations as applied to Claim 4. Modified Antfolk teaches placement of the piezoelectric element in the substrate (see Claim 4).
Modified Antfolk does not teach “wherein said ultrasound is generated by vibrations produced by a piezoelectric transducer attached to a surface of said cover opposite said first wall”.
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to place the piezoelectric element so that it would be on any part of the cover instead of the substrate (i.e. rearrangement of parts) as this would yield similar results. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the placement of the piezoelectric element in modified Antfolk (i.e. rearrange the parts) as this would yield similar results regardless of arrangement. Furthermore, rearrangement of parts has been held by the courts to be prima facie obvious by the courts (see: § MPEP 2144.01 (VI) (C)) if there is a lack of unexpected results arising from the rearrangement of parts.

Regarding Claim 7, modified Antfolk teaches all the limitations as applied to Claim 1 and further teaches wherein said ultrasound produces pressure nodes in said sample and buffer fluids within said linear channel (see reasoning of Claim 1 and 112b interpretation: modification of ultrasound mode of modified Antfolk to be standing waves as in Guldiken, which would form an unmoving straight line of pressure nodes throughout the channel; Guldiken: Page 907, final paragraph).

Regarding Claim 8, modified Antfolk teaches all the limitations as applied to Claim 1 and further teaches wherein said biological entities exiting said outlet are larger than said biological entities exiting said second outlet (see Antfolk: “the smaller cells were diverted to the waste outlet, the larger target cells continued along the channel to the concentration part”, Page 3, penultimate paragraph). Furthermore, the device according to Claim 1 is capable of the intended use/intended results and thus meets the claim language. 

Regarding Claim 9, modified Antfolk teaches all the limitations as applied to Claim 7 and further teaches wherein said buffer fluid forms a buffer flow at center of said linear channel and said sample fluid forms sample flows along said two side walls, respectively; wherein said ultrasound causes a first group of said biological entities in said sample flows to move towards said pressure nodes within said buffer flow and leaving a second group of said biological entities in said sample flows; and wherein said first group of said biological entities are larger in physical size than said second group of said biological entities (see Antfolk: “the smaller cells were diverted to the waste outlet, the larger target cells continued along the channel to the concentration part… the cells were re-focused into a single acoustic pressure node in the channel center and collected in the outlet leading them to the trapping zone”, Page 3, penultimate paragraph). Furthermore, the device according to Claim 1 is capable of the intended use/intended results and thus meets the claim language.

Regarding Claim 10, modified Antfolk teaches all the limitations as applied to Claim 1 and further teaches wherein a multiplier of said second integer is one (see reasoning of Claim 1; modification of channel width of modified Antfolk with width as taught by Guldiken; Guldiken: Page 907, final paragraph).

Regarding Claim 11, modified Antfolk teaches all the limitations as applied to Claim 1. Modified Antfolk teaches, as per the reasoning in Claim 1, a modification of the first and second channel widths to be integer multiples of half wavelengths, such as 2 and 1, to create 2 off-center nodes followed by one centered node (i.e. corresponding to a wavelength and a half wavelength, respectively) (see reasoning of Claim 1: modification of channel widths of modified Antfolk with Guldiken; Guldiken: Page 907, final paragraph) 
Modified Antfolk does not explicitly teach “wherein said second constant width is any of: between 100nm to 1µm; between 1µm to 10µm; between 10µm to 100µm; between 100µm to 500µm; and between 500µm to 5mm”.
However, Guldiken teaches the analogous art of a microfluidic platform for sheathless particle separation using standing surface acoustic waves (see Guldiken: Abstract). Guldiken further teaches that the standing wave wavelength was 300µm. Thus, based on the above teachings, it would have been expected that the second channel width be of 150µm, while the first channel width be of 300µm (see Guldiken: Page 910, final paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to set the second channel width of modified Antfolk to be 150µm as in Guldiken (see Guldiken: Page 910, final paragraph), because Guldiken teaches that would result in a centered pressure node (see Guldiken: Page 907, final paragraph).

Regarding Claim 12, modified Antfolk teaches all the limitations as applied to Claim 1 and further teaches wherein the biological entities are bound with fluorescent labels (see Antfolk: “Peripheral blood mononuclear cells were stained with either 1 μ M CellTrace Oregon Green or 1 μ M CellTracker Orange CMTMR Dye”).

Regarding Claim 14, modified Antfolk teaches all the limitations as applied to Claim 1 and further teaches wherein said biological entities are any one of: cells, bacteria, particles, DNA, RNA, and molecules (see Antfolk: “Peripheral blood mononuclear cells were stained with either 1 μ M CellTrace Oregon Green or 1 μ M CellTracker Orange CMTMR Dye”).

Regarding Claim 20, Antfolk teaches a method to separate biological entities from a sample fluid with using a microfluidic device comprising steps of:
passing said sample fluid and a buffer fluid into a linear channel having a plurality of sections along said linear channel, wherein said buffer fluid flows along a center of said linear channel and said sample fluid flows along two side walls of said linear channel (see Antfolk: “pre-aligned sample entered the acoustophoretic separation zone laminated to the channel walls by a cell-free sheath fluid that was infused in the channel center”, Page 3, fourth paragraph; Fig 1A); 
collecting a first group of said biological entities from sample fluid at junctions between two adjacent sections of said plurality of sections (see Antfolk: “the smaller cells were diverted (i.e. collected in channels) to the waste outlet, the larger target cells continued along the channel to the concentration part”, Page 3, fifth paragraph; Fig 1A); 
passing said first group of said biological entities to a first outlet through a pair of side channels (see Antfolk: “the smaller cells were diverted to the waste outlet, the larger target cells continued along the channel to the concentration part”, Page 3, fifth paragraph; Fig 1A); 
passing a second group of said biological entities to a second outlet (see Antfolk: “the smaller cells were diverted to the waste outlet, the larger target cells continued along the channel to the concentration part”, Page 3, fifth paragraph; Fig 1A); 
wherein said first group of said biological entities are smaller in physical size than said second group of said biological entities (see Antfolk: “the smaller cells were diverted to the waste outlet, the larger target cells continued along the channel to the concentration part”, Page 3, fifth paragraph; Fig 1A). 
Antfolk further teaches an acoustic pressure minima in the channel created using ultrasound (i.e. generated from ultrasound mode) from a piezoelectric element to separate the cells (see Antfolk: “pre-alignment channel was used to two-dimensionally preposition all cells into two positions in the acoustic pressure minima located at a distance of ¼ channel width away from each side-wall, and in the middle along the channel height”, Page 3, first paragraph; Fig 1A). 
Antfolk does not explicitly teach the ultrasound mode as standing waves.
However, Guldiken teaches the analogous art of a microfluidic platform for sheathless particle separation using standing surface acoustic waves (see Guldiken: Abstract). Guldiken further teaches two identical interdigitated transducers (IDTs) fabricated on a piezoelectric substrate, which, when stimulated with RF signals of equal amplitude, generate two series of surface acoustic waves that propagate in opposite directions toward the particle solution inside the microchannel, the interference of the two surface acoustic waves forming a standing surface acoustic wave that generates a periodic distribution of pressure nodes and anti-nodes inside the microchannel (see Guldiken: Page 907, final paragraph), resulting in the particles moving towards the pressure nodes. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the ultrasound mode of Antfolk to be a standing wave by use of two identical interdigitated transducers fabricated on a piezoelectric substrate as in Guldiken (see Guldiken: Page 907, final paragraph), because Guldiken teaches that this results in the particles moving towards the pressure nodes.

Modified Antfolk further teaches the first channel width being larger than the second channel width (i.e. a first and second section with a first and second channel widths) and the arrangement of the sections (see Antfolk: Fig 1-2, Page 3-4; annotated Figure above). 
Modified Antfolk does not explicitly teach: 
wherein a channel width of said first section is wider than a channel width of said second section by an integer multiple of one-half wavelength of said standing wave.
However, Guldiken teaches the analogous art of a microfluidic platform for sheathless particle separation using standing surface acoustic waves (see Guldiken: Abstract). Guldiken further suggests that the width of the microchannel can be chosen to be a multiple of a half wavelength in order to create a specific amount of pressure nodes within the channel, specifically saying that a width of a half wavelength results in one pressure node within the channel while a width of one wavelength results in two off-center pressure nodes within the channel (see Guldiken: Page 907, final paragraph). Thus, it would have been well within the skill of one of ordinary skill in the art to make the widths integer multiples of half wavelengths to that would result in the desired amount of pressure nodes.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the first and second channel widths of modified Antfolk to be integer multiples of half wavelengths, such as 2 and 1, to create 2 off-center nodes followed by one centered node (i.e. corresponding to a wavelength and a half wavelength, respectively) as taught by Guldiken (see Guldiken: Page 907, final paragraph), because Guldiken teaches that this would create a specific amount of pressure nodes within the channel. The modification of modified Antfolk with Guldiken would thus result in the first integer multiple of half wavelength (2) being larger than the second integer (1).


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antfolk et al (Label-free single-cell separation and imaging of cancer cells using an integrated microfluidic system, Nature Scientific Reports, 2017, previously of record) in view of Guldiken et al (Sheathless Size Based Acoustic Particle Separation, Sensors, 2012, previously of record) and in further view of Adams et al (Integrated acoustic and magnetic separation in microfluidic channels, Applied Physics Letters, 2009, previously of record).

Regarding Claim 13, modified Antfolk teaches all the limitations as applied to Claim 1. Modified Antfolk teaches fluorescently labeling the cells (see Claim 12). 
Modified Antfolk does not teach magnetically labeling the cells. 
However, Adams teaches the analogous art of an integrated acoustic and magnetic separation device (see Adams: Abstract). Adams further discloses labeling biological entities with magnetic labels to allow for separation with a magnetic device (see Adams: “a sample containing a mixture of acoustic target, magnetic target, and nontarget particles”, Page 254103-1, left column, final paragraph). Furthermore, it would have been well within the skill of one of ordinary skill in the art to magnetically label the biological entities instead of fluorescently labeling them if it were so desired for further manipulation of the biological entities. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the labeling on the biological entities to be magnetic as in Adams device (see Adams: “a sample containing a mixture of acoustic target, magnetic target, and nontarget particles”, Page 254103-1, left column, final paragraph) if it were desired to separate magnetically labeled biological entities. 


Claim(s) 15-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antfolk et al (Label-free single-cell separation and imaging of cancer cells using an integrated microfluidic system, Nature Scientific Reports, 2017, previously of record) in view of Guldiken et al (Sheathless Size Based Acoustic Particle Separation, Sensors, 2012, previously of record) or, alternatively, Antfolk in view of Guldiken in further view of Frye-Mason et al (US 6,772,513, previously of record).


    PNG
    media_image1.png
    296
    772
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    267
    858
    media_image2.png
    Greyscale
Regarding Claim 15, modified Antfolk teaches all the limitations as applied to Claim 2. Modified Antfolk teaches the second side channels leading to a waste outlet and third side channels used for removing cell-free excess fluid (see Antfolk: “smaller cells were diverted to the waste outlet, the larger target cells continued along the channel to the concentration part (Fig. 2C). Here, the cells were re-focused into a single acoustic pressure node in the channel center and collected in the outlet leading them to the trapping zone, while cell-free excess fluid was taken out from the sides”, Page 3, fifth paragraph; Fig 1A; annotated figure below). 
Modified Antfolk does not teach wherein said substrate further includes a third pair of side channels connecting said transition section to said second outlet.
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to connect the third channels to the second outlet to remove all the excess fluid and nontarget cells (i.e. waste) in single step.
It would have been obvious to one skilled in the art before the filing date of the invention to connect the third channels to the second outlet of modified Antfolk (see Antfolk: Page 3, fifth paragraph; Fig 1A; annotated figure below), as a matter of convenience to remove all the waste in a single step.

Regarding Claim 16, modified Antfolk teaches all the limitations as applied to Claim 2. Modified Antfolk teaches the second side channels leading to a waste outlet and third side channels used for removing cell-free excess fluid (see Antfolk: “smaller cells were diverted to the waste outlet, the larger target cells continued along the channel to the concentration part (Fig. 2C). Here, the cells were re-focused into a single acoustic pressure node in the channel center and collected in the outlet leading them to the trapping zone, while cell-free excess fluid was taken out from the sides”, Page 3, fifth paragraph; Fig 1A; annotated figure in Claim 15). 
Modified Antfolk does not teach said substrate further including a third pair of side channels connecting said transition section to said second pair of side channels.
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to connect the third channels to the second side channels to remove all the excess fluid and nontarget cells (i.e. waste) in single step.
It would have been obvious to one skilled in the art before the filing date of the invention to connect the third channels to the second side channels of modified Antfolk (see Antfolk: Page 3, fifth paragraph; Fig 1A; annotated figure in Claim 15), as a matter of convenience to remove all the waste in a single step.

Regarding Claim 17, modified Antfolk teaches all the limitations as applied to Claim 15 and further teaches “wherein a second gropup of said biological entities enters said third pair of side channels after passing through said first section and wherein said second group of said biological entities have a smaller physical size from among said biological entities” (see reasoning of Claim 15: modification of channel of modified Antfolk to be connected). Furthermore, the device according to Claim 15 is capable of the intended use/intended results and thus meets the claim language. 

Regarding Claim 18, Antfolk teaches device for separating biological entities from a sample fluid (see Antfolk: “integrated system is presented that efficiently eliminates this risk by integrating label-free separation with single cell arraying of the target cell population”, Abstract), the device comprising:
a substrate including
a linear channel having an input end, an output end, and a plurality of sections between said input and output ends(see Antfolk: Fig 1-2, Page 3-4; annotated Figure below)
a first inlet connected to said linear channel at said input end for introducing a buffer fluid into said linear channel (see Antfolk: Fig 1-2, Page 3-4; annotated Figure below) 
a second inlet connected to said linear channel at said input end through a first pair of side channels for introducing said sample fluid into said linear channel (see Antfolk: Fig 1-2, Page 3-4; annotated Figure below)
a first outlet connected to said linear channel at said output end (see Antfolk: Fig 1-2, Page 3-4; annotated Figure below)
a second outlet connected to said linear channel at said output end through a second pair of side channels (see Antfolk: Fig 1-2, Page 3-4; annotated Figure below); 
a means for generating ultrasound mode in said sample and buffer fluids between two side walls of said linear channel to separate biological entities by size (see Anftolk: Fig 1-2, Page 3-4; “pre-alignment zone was actuated using 5 MHz and 34 V and the separation and concentration zones were actuated using 2.08 MHz and varying voltages. The actuation was performed using piezoceramic transducers”, Page 9, third paragraph)

    PNG
    media_image1.png
    296
    772
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    267
    858
    media_image2.png
    Greyscale
wherein said first section of said plurality of sections has a first constant width and a second section with a second constant width (see Antfolk: Fig 1-2, Page 3-4; annotated Figure below);
Antfolk does not explicitly teach the ultrasound mode being generated in the form of a standing wave. 
However, Guldiken teaches the analogous art of a microfluidic platform for sheathless particle separation using standing surface acoustic waves (see Guldiken: Abstract). Guldiken further teaches two identical interdigitated transducers (IDTs) fabricated on a piezoelectric substrate, which, when stimulated with RF signals of equal amplitude, generate two series of surface acoustic waves that propagate in opposite directions toward the particle solution inside the microchannel, the interference of the two surface acoustic waves forming a standing surface acoustic wave that generates a periodic distribution of pressure nodes and anti-nodes inside the microchannel (see Guldiken: Page 907, final paragraph), resulting in the particles moving towards the pressure nodes. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the ultrasound mode of Antfolk to be a standing wave by use of two identical interdigitated transducers fabricated on a piezoelectric substrate as in Guldiken (see Guldiken: Page 907, final paragraph), because Guldiken teaches that this results in the particles moving towards the pressure nodes. 

Modified Antfolk teaches the first channel width being larger than the second channel width (see Antfolk: Fig 1-2, Page 3-4; annotated Figure above; first vs second end channel sizes).
Modified Antfolk does not explicitly teach:
wherein said first channel width is a first integer multiple of one-half wavelength of said standing wave, and said second channel width is a second integer multiple of one-half wavelength of said standing wave; 
wherein said first integer is larger than said second integer.
However, Guldiken teaches the analogous art of a microfluidic platform for sheathless particle separation using standing surface acoustic waves (see Guldiken: Abstract). Guldiken further suggests that the width of the microchannel can be chosen to be a multiple of a half wavelength in order to create a specific amount of pressure nodes within the channel, specifically saying that a width of a half wavelength results in one pressure node within the channel while a width of one wavelength results in two off-center pressure nodes within the channel (see Guldiken: Page 907, final paragraph). Thus, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to make the widths integer multiples of one-half wavelengths that would result in the desired amount of pressure nodes.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the first and second channel widths of modified Antfolk to be integer multiples of half wavelengths, such as 2 and 1, to create 2 off-center nodes followed by one centered node (i.e. corresponding to a wavelength and a half wavelength, respectively) as taught by Guldiken (see Guldiken: Page 907, final paragraph), because Guldiken teaches that this would create a specific amount of pressure nodes within the channel. The combination of modified Antfolk with Guldiken would thus result in the first integer (2) being larger than the second integer (1).

Modified Antfolk teaches the second side channels leading to a waste outlet and third side channels used for removing cell-free excess fluid (see Antfolk: “smaller cells were diverted to the waste outlet, the larger target cells continued along the channel to the concentration part (Fig. 2C). Here, the cells were re-focused into a single acoustic pressure node in the channel center and collected in the outlet leading them to the trapping zone, while cell-free excess fluid was taken out from the sides”, Page 3, fifth paragraph; Fig 1A; annotated figure in Claim 15). 
Modified Antfolk does not teach said substrate further including a third pair of side channels connecting said second outlet to a transition section between said first and second section. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to connect the third channels to the second outlet to remove all the excess fluid and nontarget cells (i.e. waste) in single step.
It would have been obvious to one skilled in the art before the filing date of the invention to connect the third channels to the second outlet of modified Antfolk (see Antfolk: Page 3, fifth paragraph; Fig 1A; annotated figure below), as a matter of convenience to remove all the waste in a single step.

Regarding Claim 21, modified Antfolk teaches all the limitations as applied to Claim 18 and further teaches wherein said biological entities exiting said first outlet are larger than said biological entities exiting said second outlet (see Antfolk: “the smaller cells were diverted to the waste outlet, the larger target cells continued along the channel to the concentration part”, Page 3, penultimate paragraph). Furthermore, the device according to Claim 1 is capable of the intended use/intended results and thus meets the claim language. 


Response to Arguments
Applicant's Arguments, filed on Mar 24, 2021, towards the previous prior art rejections on Page(s) 9-15 have been fully considered but are not persuasive. 
Applicant argues, on Page(s) 9-10 of their Remarks, that the modification of Antfolk with Guldiken would render the prior art unsatisfactory for its intended purpose. 
The examiner respectfully disagrees. 
Regarding the teachings of Antfolk, the examiner first notes that the intended purpose of the device of Antfolk is the separation of particles. When combined with Guldiken, the particles would still be separated. Further, one of skill in the art would understand how the particles would behave based on Guldiken and would be able to appropriately determine which outlet would contain the desired particles (again, based on the teachings of Guldiken). The examiner notes that this still results in a separation, the result of which can be easily envisioned by one of skill in the art in view of Guldiken. Thus, the rejection is maintained. 


Applicant argues, on Page(s) 9-10 of their Remarks, that the combination does not teach two distinct sections of differing widths. 
The examiner respectfully disagrees. 
Regarding the widths, the examiner has added an annotated figure to the rejections to better describe the interpretation of the prior art. Said figure clearly describes what the examiner is considering to be the first section, the transition section and the second section, where the first and second sections have different widths. This is the modified with Guldiken to arrive at the specifically claimed relationship (first section being twice the width of the second section to accommodate a certain amount of nodes). Thus, the rejection is maintained. 


Applicant argues, on Page(s) 12 of their Remarks, that the combination does not teach the third side channels being in the transition section. 
The examiner respectfully disagrees. 
Regarding the interpretation of the transition section, the examiner has added an annotated figure to the rejections to better describe the interpretation of the prior art. Said figure clearly describes what the examiner is considering to be the first section, the transition section and the second section (reproduced below). In this annotated figure, it can be clearly seen how the second and third side channels are connected to the transition section. As, modified Antfolk teaches the second side channels leading to a waste outlet and third side channels used for removing cell-free excess fluid, both connected to the transition section as per the interpretation, it would have been well within the skill of one of ordinary skill in the art to connect the third channels to the second outlet to remove all the excess fluid and nontarget cells (i.e. waste) in single step. Thus, it would have been obvious to one skilled in the art before the filing date of the invention to connect the third channels to the second outlet of modified Antfolk (see Antfolk: Page 3, fifth paragraph; Fig 1A; annotated figure below), as a matter of convenience to remove all the waste in a single step. Therefore, the rejection is maintained. 

    PNG
    media_image1.png
    296
    772
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    267
    858
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Mon-Fri, 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797